Citation Nr: 9934068	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-39 541	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a left knee condition.



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1995.  He did not serve in Southwest Asia. 

This appeal arises from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that determined that a claim for 
service connection for a left knee condition was not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.


FINDING OF FACT

There is no competent diagnosis of a current left knee 
disability.  


CONCLUSION OF LAW

The claim for service connection for a left knee condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
developed left knee pain in May 1995 during physical training 
(running).  The veteran reported that the knee hurt around 
the left side at the back of the knee.  The examiner reported 
negative Lachman's, negative drawer, negative McMurray's, 
negative laxity, and negative medial or joint line 
tenderness.  There was facet and lateral joint line 
tenderness at 90 degrees of hamstring flexion.  An initial 
assessment of overuse syndrome was made.  After orthopedic 
consultation, assessments of iliotibial band syndrome and 
patellofemoral pain syndrome were made.  The veteran was 
placed on a no running, jumping, or marching profile and 
scheduled to return to the clinic in one month.  

In June 1995, the veteran returned to the clinic and reported 
that he felt a little better but still had pain during 
stretching.  According to the treatment note, he began 
running that day with no reported problems.  He was 
instructed to continue with the stretches and return as 
necessary.  No further mention of a knee problem is noted in 
the SMRs.  

A September 1995 separation examination report notes moderate 
pes planus and mild genu varum, asymptomatic, no orthopedics; 
however, the report is negative for any knee problem.  On a 
report of medical history, the veteran checked "no" to any 
history of swollen or painful joints or trick or locked knee.

In October 1995, the veteran submitted a claim for VA 
benefits.  He reported that he had received treatment for his 
left knee at Army facilities in April 1995.  

A VA general medical examination report dated in November 
1995 reflects that the veteran had no significant medical 
problems except for complaint of left knee stiffness.

A VA joints examination report dated in November 1995 
reflects that the veteran reported left knee pain since April 
1995.  He reported that he had pain "now and then."  The 
examiner found no knee disorder.  The veteran's gait was 
normal, there was no effusion, no ligament laxity, the 
veteran could squat fully, and range of motion was from 0 to 
140 degrees.

As noted in the introduction, in February 1996, the RO 
determined that the claim was not well grounded on the basis 
that no diagnosis had been made concerning the left knee. 

In May 1996, the veteran reported that he did have knee 
complications at the time of his separation examination.  He 
reported that he had knee pain and stiffness at the present 
time. 

In July 1996, the veteran further reported that at the time 
of his separation examination he complained of knee pain.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Since active service, the veteran's left knee has been 
examined by VA; however no diagnosis has been given nor has 
any evidence of impairment of function been noted.  The 
veteran has not submitted any medical evidence tending to 
show a current knee disability.  As such, the first element 
of a well-grounded claim is missing, that is, there is no 
competent evidence of a current disability (a medical 
diagnosis) concerning the left knee.

Although the veteran has reported knee pain, and he is 
competent to report such symptoms, he, as a layperson without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this case, the Board emphasizes that to be well grounded the 
veteran's claim must be supported by a competent medical 
diagnosis.  In the absence of competent evidence of a 
diagnosis to support the claim, the claim must be denied as 
not well grounded.  As such, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

Although the veteran served during the Persian Gulf War era, 
his records do not indicate that he served in Southwest Asia; 
therefore, regulations concerning service connection for 
undiagnosed illnesses cannot be considered.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a left knee condition is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

